 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Juan Ortiz,                                     No. CV-17-00325-TUC-JAS
10                 Plaintiff,                        ORDER
11   v.
12   Fluor Enterprises Incorporated, et al.,
13                 Defendants.
14
15          Pending before the Court are Defendants AZZ Inc.’s (“AZZ”) and Atkinson

16   Industries, Inc.’s (“Atkinson”) Motion to Dismiss Plaintiff’s Second Amended Complaint

17   for Wrongful Death (Doc. 116) and Motion to Dismiss Cross-Claim by Jacobs Field

18   Services Americas, Inc. f/k/a Aker Kvaerner Industrial Contractors, Inc. (Doc. 112) and

19   Joint Defendants’ Motion to Dismiss Complaint for Failure to Comply with A.R.S.

20   § 12-2602 (Doc. 130). All the motions have been fully briefed and are ripe for the Court’s

21   consideration. (Docs. 118, 119, 123, 124, 132, 134.) Based on the following reasoning,

22   the Motion to Dismiss Plaintiff’s Second Amended Complaint for Wrongful Death (Doc.

23   116) will be denied, and the Motion to Dismiss Cross-Claim by Jacobs Field Services

24   Americas, Inc. f/k/a Aker Kvaerner Industrial Contractors, Inc. (Doc. 112) will be

25   granted, in part, and denied, in part, and the Motion to Dismiss Complaint for Failure to

26   Comply with A.R.S. § 12-2602 (Doc. 130) will be granted, in part, and denied, in part.

27
28
 1   Procedural History
 2          On April 5, 2017, Plaintiffs filed a complaint in the Arizona Superior Court in
 3   Pima County for the wrongful death of Bryan Ortiz. (Doc. 1–3.) On July 11, 2017,
 4   Defendant Aker Solutions Inc. removed this matter to this Court. (Doc. 1.) On April 5,
 5   2018, Plaintiffs filed the First Amended Complaint. (Doc. 49.) Among other changes, the
 6   First Amended Complaint added AZZ as a defendant. (Doc. 49.) On April 27, 2018, AZZ
 7   represented to the Court that they had no involvement in this matter, but instead the
 8   correct party was their subsidiary, Atkinson, (Doc. 58). This motion was later withdrawn
 9   after a stipulation by the parties (Doc. 66). On May 7, 2018, the parties filed a stipulation
10   that Plaintiffs would disclose expert affidavits in compliance with A.R.S. § 12-2602(b)
11   by June 22, 2018. (Doc. 67.) The Court granted the parties’ stipulation. (Doc. 69.) On
12   June 22, 2018, Plaintiffs served a preliminary expert opinion affidavit to Defendants.
13   (Doc. 93.) Plaintiffs later served an amended expert affidavit. On June 22, 2018,
14   Plaintiffs filed the Second Amended Complaint, which added Atkinson as a defendant.
15   (Doc. 92.) The Second Amended Complaint alleges that AZZ and Atkinson both
16   engineered, designed, and constructed the solution extraction and electrowinning
17   substations. Id. at 3. Further, Plaintiffs allege that the design and construction of the
18   electrowinning substation was faulty, which caused the death of Bryan Ortiz. Id. at 7–8.
19   Aker Kvaerner filed an answer and cross-claim against AZZ, Atkinson, and Defendant
20   Beta Engineering L.L.C. (“Beta”), alleging a right of indemnity against the
21   cross-defendants. (Doc. 98).
22   Legal Standard
23   Failure to State a claim
24          Rule 8 of the Federal Rules of Civil Procedure requires that a pleading contain a
25   “short and plain statement of the claim showing that the pleader is entitled to relief.”
26   Although detailed factual allegations are not required, a pleading must provide more than
27   “unadorned, the-defendant-unlawfully-harmed-me accusation[s].” Ashcroft v. Iqbal, 556
28   U.S. 662, 678 (2009). “Threadbare recitals of the elements of a cause of action, supported


                                                 -2-
 1   by mere conclusory statements, do not suffice.” Id.
 2          “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
 3   claim to relief that is plausible on its face.’” Id. (quoting Bell Atl. Corp. v. Twombly, 550
 4   U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual
 5   content that allows the court to draw the reasonable inference that the defendant is liable
 6   for the misconduct alleged.” Id. Merely being consistent with liability is insufficient. Id.
 7          The Court may consider documents attached to the complaint, documents
 8   incorporated by reference in the complaint, or matters of judicial notice without
 9   converting the motion to dismiss into a motion for summary judgment. United States v.
10   Ritchie, 342 F.3d 903, 907–08 (9th Cir. 2003).
11          A party shall not be given leave to amend if amendment would be futile.
12   Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011).
13   Indemnification
14          Arizona law states that common law indemnification requires that “the indemnity
15   plaintiff must show, first, it has discharged a legal obligation owed to a third party;
16   second, the indemnity defendant was also liable to the third party; and third, as between
17   itself and the defendant, the obligation should have been discharged by the [indemnity]
18   defendant.” MT Builders, L.L.C. v. Fisher Roofing, Inc., 197 P.3d 758, 764 n. 2 (Ariz. Ct.
19   App. 2008); see KnightBrook Ins. v. Payless Car Rental Sys. Inc., 409 P.3d 293, 295
20   (Ariz. 2018). Common law indemnity will only be provided to those who were only
21   passively or secondarily negligent. Evans Withycombe, Inc. v. Western Innovations, Inc.,
22   159 P.3d 547, 551 (Ariz. Ct. App. 2006). The right to indemnity accrues not based on
23   what a plaintiff has alleged, but instead once liability for a cause of action is established;
24   “the indemnitee is not required to make actual payment.” INA, Ins. Co. of North America
25   v. Valley Forge Ins., 722 P.2d 975, 980 (Ariz. Ct. App. 1986). These claims may be
26   brought before they fully accrue as cross-claims or third-party claims. Fed. R. Civ. P. 13,
27   14; 16 Ariz. R. Civ. P. 13, 14; 1 THE LAW OF NEGLIGENCE IN ARIZONA § 15.04[5]
28   (2018).


                                                 -3-
 1          A party may be vicariously liable for an independent contractor when “the
 2   employer delegates performance of a special duty to an independent contractor and the
 3   latter is negligent.” Wiggs v. City of Phoenix, 10 P.3d 625, 627 (Ariz. 2000) (en banc)
 4   (quoting Ft. Lowell-NSS Ltd. P’ship v. Kelly, 800 P.2d 962, 967 (Ariz. 1990) (en banc)).
 5   This special duty is often referred to as a non-delegable duty. See id. at 626–27.
 6          “In Arizona, a common-law indemnity claim may be asserted by a contractor
 7   against its subcontractors.” Evans Withycombe, Inc., 159 P.3d at 553.
 8   A.R.S. § 12-2602
 9          Section 12-2602 of the Arizona Revised Statutes protects licensed professionals
10   from frivolous lawsuits. Bertleson v. Sacks Tierney, P.A., 60 P.3d 703, 707 (Ariz. Ct.
11   App. 2002). It requires claimants bringing a claim against a “licensed professional,” as
12   defined by Section 12-2601(3) of the Arizona Revised Statutes to: certify if “expert
13   opinion testimony is necessary to prove the licensed professional’s standard of care or
14   liability for the claim,” and if expert opinion testimony is needed, the claimant must
15   provide a preliminary expert opinion affidavit containing the following information: “1.
16   The expert’s qualifications to express an opinion on the licensed professional's standard
17   of care or liability for the claim. 2. The factual basis for each claim against a licensed
18   professional. 3. The licensed professional’s acts, errors or omissions that the expert
19   considers to be a violation of the applicable standard of care resulting in liability. 4. The
20   manner in which the licensed professional’s acts, errors or omissions caused or
21   contributed to the damages or other relief sought by the claimant.” A.R.S. 12-2602(A, B).
22   If the claimant fails to provide a preliminary expert opinion after the claimant has
23   certified that expert testimony is necessary or after the court has ordered the claimant to
24   file a preliminary expert affidavit then the court “shall dismiss the claim against the
25   licensed professional without prejudice” A.R.S. § 12-2602(E).
26          “The court may extend the time for compliance with this section on application
27   and good cause shown or by stipulation of the parties to the claim.” A.R.S. § 12-2602(C).
28


                                                 -4-
 1   Discussion
 2   Motion to Dismiss Complaint for Failure to State a Claim
 3          Plaintiffs allege sufficient facts, when taken as true, to state a plausible claim.
 4   First, Plaintiffs allege that AZZ and Atkinson undertook the task of engineering,
 5   designing, and constructing the relevant facilities at the mine. (Doc. 92 at 3.) This
 6   undertaking would clearly place a duty on them to conduct this task in a safe manner.
 7   Plaintiffs allege that the walkways were not safe and that there were serious breaches on
 8   the Defendants’ duty and that those breaches caused the death of Bryan Ortiz. Id. at 7–8.
 9   The Plaintiffs sufficiently gave notice of a plausible claim for wrongful death.
10          Atkinson further argues that the claim should be dismissed as untimely. (Doc. 116
11   at 11.) The parties agree that the applicable statute of limitations is A.R.S. § 12-542,
12   which states that claims for wrongful death shall be initiated within two years. (Doc. 116
13   at 4; see Doc. 118 at 5–6.) This means that the statute of limitations in this case expired
14   on April 10, 2018. The Plaintiffs assert that Rule 15(c)(1)(C) of the Federal Rules of
15   Civil Procedure permits the amendment to “relate back” to the previous pleading. (Doc.
16   118 at 5–6.) AZZ and Atkinson argue that Rule 15 does not allow for relation back for
17   two reasons: first, that Rule 15 does not apply when a party is added and not “changed,”
18   and second, Plaintiffs have failed to show that the decision to not initially include
19   Atkinson was a mistake. (Doc. 116 at 11.)
20          In G.F. Co. v. Pan Ocean Shipping Co., 23 F.3d 1498 (9th Cir. 1994), the plaintiff
21   did not include Pan Ocean in a complaint filed three days before the expiration of the
22   limitations period. Id. at 1500. The plaintiff did include Panobulk, which was Pan
23   Ocean’s claims agent. Id. at 1503. They shared an attorney who defended against the
24   plaintiff’s claims in the lawsuit. Id. In response to plaintiff’s motion for summary
25   judgment, Panobulk asserted that Pan Ocean was the correct party. Id. at 1500. The
26   plaintiff moved to add Pan Ocean pursuant to 15(c), well after the statute of limitations
27   had expired. Id. The district court allowed the additional defendant and relation back
28   pursuant to Rule 15(c). Id. Pan Ocean appealed to the Ninth Circuit. Id. The notice


                                                 -5-
 1   requirement was satisfied by serving Panobulk because there was “sufficient community
 2   of interest” between the two parties. Id. at 1502–03. The mistake was evident by the
 3   complaint erroneously asserting Panobulk’s relationship to the incident in question, that
 4   the mistake was not pointed out to the plaintiff, and additionally, plaintiff’s counsel filed
 5   an affidavit. Id. at 1503–04. The Ninth Circuit affirmed the motion to add Pan Ocean and
 6   relate the amendment back to the original complaint. Id. at 1504.
 7          Adding a party is implicated by Rule 15(c); Rule 15 does not require a change in
 8   the party or party name as suggested by Atkinson. See id. at 1500. The Court believes
 9   that Plaintiffs mistakenly omitted Atkinson because of a misunderstanding in the
10   relationship between AZZ and Atkinson. This belief is confirmed as when Plaintiffs were
11   informed of the mistake, they took efforts to correct it and amended the complaint to
12   include Atkinson in the litigation. (Doc. 92.) Finally, Atkinson does not assert that they
13   did not receive notice of the claims (Doc. 123 at 7) and the close relationship between
14   AZZ and Atkinson means that when Atkinson received notice when AZZ received notice,
15   see Pan Ocean Shipping Co., 23 F.3d at 1503–04. The Second Amended Complaint
16   relates back to the First Amended Complaint, filed prior to the expiration of the statute of
17   limitations period.
18          Therefore, AZZ’s and Atkinson’s motion to dismiss for failure to state a claim
19   (Doc. 116) shall be denied.1
20          AZZ and Atkinson have requested oral argument. (Doc. 116.) The Court finds that
21   oral argument would not aide the Court in its decision. The request for oral argument is
22   denied.
23   Motion to Dismiss Cross-Claims
24          Cross-Claimant’s cross-claim is conclusory and contains some scrivener’s errors.
25
     1
       The Court did not consider the attachments to AZZ’s and Atkinson’s motion to dismiss
26   for failure to state a claim (Doc. 116-1). The Court believes that it could consider such a
     public record, as its reliability has yet to be questioned by either party. (See Doc. 116,
27   Doc. 118.) However, AZZ and Atkinson only included this item to argue that Plaintiffs
     should not be allowed to amend. (Doc. 123 at 4–5.) As the Court does not need to
28   determine if leave to amend is appropriate, the document is irrelevant to the Court’s
     determinations.

                                                 -6-
 1   First, it appears that Cross-Claimant states that the Cross-Defendants have an obligation
 2   to defend the Cross-Claimant,2 but in the cause of action and the request for relief never
 3   request that the Cross-Defendants defend them. In the Response to the Motion to
 4   Dismiss, Cross-Claimant does not provide a legal basis as to why the Cross-Defendants
 5   have a duty to provide a defense for the Cross-Clamant. See INA, Ins. Co. of North
 6   America v. Valley Forge Ins., 722 P.2d 975, 982 (Ariz. Ct. App. 1986) (“The duty to
 7   defend, however, is not the same as the duty to indemnify.”) Therefore, to the extent that
 8   the cross-claim is requesting that the Cross-Defendants defend the Cross-Claimant, it is
 9   dismissed.
10         The Cross-Claimant is entitled the cause of action as “Common Law/Implied
11   Indemnity,” which the Cross-Claimant later states should have read “Common Law
12   Indemnity & Contribution.” (Doc. 119 at 7.) This creates confusion as to the origin of
13   Cross-Claimant’s allegations against the Cross-Defendants.
14         Once the conclusory statements are removed from the cross-complaint, the
15   relevant facts left are that Cross-Defendants performed work for the Cross-Claimant at
16   the mine where Bryan Ortiz died. (Doc. 98.) The Court is able to understand that
17   Cross-Claimant is being sued for wrongful death and that the Cross-Defendants, if they
18   were independent contractors, owed Cross-Claimant a duty to perform their work up to
19   particular standards. This is insufficient to state a claim for indemnity. The
20   Cross-Claimant must include allegations sufficient for the Court to understand that the
21   Cross-Claimant was not primarily negligent and that the delegated duty was a special or
22   non-delegable duty. The Cross-Claimant should also include sufficient facts to conclude
23   that the Cross-Defendants were in fact independent contractors. However, the Court is
24   not convinced that amendment would be futile and will allow amendment. Therefore, the
25   cross-claim by Aker Kvaerner will be dismissed with leave to amend as to AZZ and
26
     2
       This confusion is increased in paragraph 8 of the cross-claim, which reads that
27   “Cross-Defendant tenders the defense and requests indemnification from each
     Cross-Defendant.” The Court believes that this sentence should have read
28   “Cross-Claimant tenders the defense and requests indemnification from each
     Cross-Defendant.”

                                               -7-
 1   Atkinson.
 2          AZZ and Atkinson requested attorneys’ fees pursuant to A.R.S. § 12-341.01. First,
 3   AZZ and Atkinson were not completely successful. Second, this award is within the
 4   Court’s discretion. The Court denies this request.
 5          AZZ and Atkinson have requested oral argument. (Doc. 112.) The Court finds that
 6   oral argument would not aide the Court in its decision. The request for oral argument is
 7   denied.
 8   Motion to Dismiss Complaint Due to A.R.S. § 12-2602
 9          As a preliminary matter, Plaintiffs assert that Defendants Fluor and Aker Kvaerner
10   have agreed to “drop out of the motion.” (Doc. 132 at 2.) Defendants Fluor and Aker
11   Kvaerner have not contradicted that assertion and the time to do so has passed. Therefore,
12   as to Defendants Fluor and Aker Kvaerner the Motion to Dismiss Complaint due to
13   A.R.S. § 12-2602 is denied as moot.
14          As to AZZ and Atkinson, Plaintiffs argue that they are not “licensed
15   professionals” as defined by A.R.S. § 12-2601(3). Neither AZZ nor Atkinson has
16   presented any contradictory evidence or assertions. Therefore, AZZ and Atkinson have
17   waived any argument that they are licensed professionals as defined by A.R.S.
18   § 12-2601(3). See United States v. Scott, 705 F.3d 410, 415 (9th Cir. 2012); Norwood v.
19   Vance, 591 F.3d 1062, 1068 (9th Cir. 2010). Arizona Revised Statutes Section 12-2602
20   only protects “licensed professionals” as defined by A.R.S. § 12-2601(3). See Macy’s.
21   Inc. v. H & M Constr. Co., No. CV-17-009900-PHX-SPL, 2018 WL 1586752, at *3 (D.
22   Ariz. Mar. 31, 2018); Bertleson v. Sacks Tierney, P.S., 60 P.3d 703, 704 n.1 (Ariz. Ct.
23   App. 2002). Therefore, as to AZZ and Atkinson the Motion to Dismiss Complaint due to
24   A.R.S. § 12-2602 is denied.
25          As to Beta, the preliminary expert affidavits have been insufficient. (See Docs.
26   132-2, 132-3.) They have failed to provide Beta’s acts, errors, or omissions that violated
27   the applicable standard of care, Beta’s standard of care or liability for the claim, or the
28   way in which Beta’s actions caused the injury in this case. Id. Plaintiffs in this matter


                                                -8-
 1   have not complied with or moved to extend the deadline for compliance with Section 12-
 2   2602 of Arizona Revised Statutes set by this Court after a stipulation by the parties.
 3           Because there has been no motion to continue the deadline or actual compliance
 4   with the deadline, the Motion to Dismiss Complaint due to A.R.S. § 12-2602 is granted
 5   as to Beta and Beta is dismissed from the Second Amended Complaint.
 6           Defendants have requested oral argument. (Doc. 130.) The Court finds that oral
 7   argument would not aide the Court in its decision. The request for oral argument is
 8   denied.
 9   Conclusion
10           Based on the above reasoning,
11           IT IS ORDERED that AZZ’s and Atkinson’s Motion to Dismiss Plaintiff’s Second
12   Amended Complaint for Wrongful Death (Doc. 116) is denied.
13           IT IS FURTHER ORDERED that AZZ’s and Atkinson’s Motion to Dismiss
14   Cross-Claim by Jacobs Field Services Americas, Inc. f/k/a Aker Kvaerner Industrial
15   Contractors, Inc. (Doc. 112) is granted, in part, and denied, in part. Aker’s cross-claim is
16   dismissed with leave to amend as to AZZ and Atkinson. AZZ’s and Atkinson’s request
17   for attorneys’ fees (Doc. 112) is denied.
18           IT IS FURTHER ORDERED that the Joint Defendants’ Motion to Dismiss
19   Complaint for Failure to Comply with A.R.S. § 12-2602 (Doc. 130) is denied, as to
20   Defendants Fluor, Aker Kvaerner, AZZ, and Atkinson, and granted, as to Defendant
21   Beta.
22           IT IS FURTHER ORDERED that the claims against Defendant Beta in the Second
23   Amended Complaint are dismissed without prejudice.
24           Dated this 30th day of November, 2018.
25
26
27
28


                                                 -9-
